Citation Nr: 1810252	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  09-48 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for Posttraumatic Stress Disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969 in the U.S. Army as a parachute rigger, with service in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.
 
The matter was remanded by the Board in August 2014, June 2016, and June 2017 and returns to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as depressed mood; suspiciousness; anxiety; disturbances of motivation and mood; recurrent, involuntary, and intrusive distressing memories and nightmares; avoidance behavior; diminished interest or participation in significant activities and feelings of detachment or estrangement from others; hypervigilance; exaggerated startle response; sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep), recurrent distressing dreams, and chronic sleep impairment; exaggerated negative beliefs or expectations about oneself, others, or the world; flattened affect; and isolative behaviors, all resulting in difficulty in establishing and maintaining effective work and social relationships.





CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent for PTSD have not been met at any time during the period of the appeal.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with a Prior Remand

In the prior June 2017 remand, the Board requested a new examination to ascertain the current severity of the Veteran's PTSD, to include an assessment of the impact of the Veteran's PTSD on his social and "industrial" (occupational) activities.  A VA examination was undertaken in June 2017 and addressed occupational and social activities.  This having been completed, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any argument(s) with respect to the adequacy of notice and assistance other than disagreement with the assessments of certain VA examiners which is discussed below.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  




Initial Rating for PTSD

PTSD is currently rated as 50 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The Veteran contends that this rating does not accurately depict the severity of his disability and he should be rated at a higher level.  In a May 2009 notice of disagreement, the Veteran reported experiencing suicidal ideations.  In a letter submitted by the Veteran in January 2018, he reported that he can no longer drive, can only sleep 4-5 hours a night, has nightmares and depression, does not have a girlfriend, acts odd, is nervous, and is forgetful.

The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

50 percent disabled for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, psychiatric health care providers previously used the Global Assessment of Functioning (GAF) rating scale, reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5.  Where relevant (as explained in the next paragraph), GAF scores will be referenced when listed in medical records when used in accordance with DSM-IV.   

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was initially certified to the Board prior to August 2014, the previous versions of the regulations including references to DSM-IV apply.

GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Ro received the Veteran's claim for service connection for PTSD in September 2008. 

VA treatment reports reflect he initially sought treatment for PTSD in May 2008.  The May 2008 VA psychosocial assessment noted issues with sleep (about four hours a night) and nightmares 1-2 times a week.  He also reported that he spent most of his time alone, but denied suicidal ideation or intent to harm.  He was divorced, did not have a relationship with his daughter, and had no friends or family nearby.  The Veteran had retired from the U.S. Post Office and did not have any financial or legal issues.  The Veteran did not have any problems with drugs or alcohol or other addictive behaviors.  Social assessment was otherwise normal and the Veteran did not desire group or individual therapy. 

In June 2008, the Veteran was seen for a follow-up appointment and was diagnosed with PTSD and insomnia.  He reported that he was retired, kept a garden, had a dog, and attended church.  Clinicians noted the Veteran's reports of dyssomnia nightmares about combat experiences and that he was self-isolating but   agreed to take medication.  The Veteran denied destructive ideation.  The Veteran had "very constricted/flat affect," otherwise, the VA nurse practitioner observed that the Veteran behaved and functioned normally.

In February 2009, the Veteran had a VA examination (signed in March 2009).  He reported he was divorced after a short marriage (three years) many years earlier.  He had a 40 year-old daughter who he had not spoken to in the past three years.  The Veteran had a number of friends and enjoyed watching television.  The Veteran reported having been involved in a number of violent altercations while working at the U.S. Post Office.  He worked for sufficient time to qualify for retirement and it was recommended that he retire due to deteriorating social relationships with other workers.  The Veteran had a constricted affect with dysphoric mood.  On physical examination, the Veteran had general appearance, speech, attitude, attention, orientation, thought process, thought content, judgment, hygiene, and memory, and insight that were normal and appropriate.  The Veteran reported anxiety, depression, sleep impairment, nightmares, flashbacks, avoidance of stressor stimuli, irritability, outbursts of anger, and exaggerated startle response.  The Veteran denied having panic attacks.  There were no delusions, hallucinations, obsessive/ritualistic behavior reported or observed.  There were no homicidal or suicidal thoughts.  The examiner diagnosed chronic PTSD due to the Veteran's experiences in Vietnam with a global assessment of functioning (GAF) score of 70, indicating mild impairment of social and occupational functioning with susceptibility to interpersonal conflicts and struggles with mood-related distractibility and social deficits.  The examiner stated the Veteran's PTSD affects judgment, thinking, family relations, and work due to interpersonal conflicts, mood related distractibility, and social deficits with reduced reliability.      

An April 2009 Rating Decision noted that the Veteran was shown to be diagnosed with PTSD as a result of his experiences in Vietnam and that PTSD warranted a 50 percent evaluation based on anxiety, depression, sleep impairment, nightmares, flashbacks, avoidance of stressor stimuli, irritability, outbursts of anger, and exaggerated startle response, which is shown to affect judgment, thinking, family relations, and work, due to interpersonal conflicts, mood related distractibility, and social deficits with reduced reliability.  The Rating Decision noted that the assigned GAF score indicating mild impairment is not inconsistent with the symptoms associated with PTSD.  

In a May 2009 Statement in Support of Claim, the Veteran stated that he had "suicidal ideations" and he was less functional than indicated by his rating and he had discussed the rating's criteria with his VA doctor who felt that he qualified for a higher rating. 

VA treatment records from 2009 and 2010 noted he continued to suffer with depression, problems sleeping, and anxiety, but denied suicidal ideation, homicidal ideation, and hallucinations.  VA treatment consisted of medication for PTSD and anxiety.  In November 2009 and April 2011, the Veteran specifically denied suicidal and homicidal ideation.  He was given a GAF score of 55.  A screen the same month for depression was suggestive for moderate depression, but with no thought about taking his life.

In his January 2009 VA Form 9, the Veteran reported that his February 2009 VA examination did not properly document his PTSD.

The Veteran reported increased depression in May 2010 due to a death in his family in an accident.  He continued to live alone, but had joined a church and served on the treasury board, did yard work, and gardens.  The Veteran described having a depressed mood with congruent affect, sleeping 3-4 hours a night, and having 3-4 nightmares a week.  He was otherwise noted as having normal objective findings.  He denied suicidal and violent ideation.

In February of 2011, the Veteran had a mental status assessment (signed in March 2011).  He reported depression due to a death in the family.  The VA staff psychiatrist reported that the Veteran had "intrusive memory of Vietnam War.  He avoids a group of people.  Avoids any triggering factors.  He cannot sit in church in the front.  He has to sit in the last back seat.  He gets paranoid.  He is easily jumpy and startled."  The examiner noted he took medications and "[h]e has no history of suicidal attempts.  He had some suicidal thoughts in the 80s when he was living in New York due to job stress.  He denies any further suicidal ideation."  The examiner reported no suicidal or homicidal ideations shown, but the Veteran had depression with constricted affect with concentrating problems and slow thought process.  He was oriented to time, place, and person.  Otherwise, mental status examination was normal.  The diagnoses were PTSD, chronic and depression, not otherwise specified (NOS).  GAF score was 55.

In March of 2011, the Veteran underwent another mental status assessment.  The Veteran had occasional anxiety and anger, nightmares, and other symptoms that he described as manageable.  He started going to PTSD group therapy.  Mood was mildly depressed, with memory grossly intact and other mental status examination result normal, although with continued slow thought process.  There were no obsessional rituals noted and his hygiene was normal.  Speech was normal.  GAF score was 57.  

Private treatment records dated from June 2010 through September 2014 noted denials of memory loss, no suicidal ideation, no mood and affect issues, and no paranoia.  Repeated notes in the private treatment report "no" for mood swings, depression, anxiety, mania, stressors, suicidal ideation, hallucinations, change in behavior, and mental or physical abuse.  A December 2014 private treatment note reported "impression" of "stable and doing well with continued PTSD/anxiety problems."  The Veteran had occasional headaches and dizzy spells were noted to have occurred in May 2010 per a June 2010 treatment note. 

VA treatment records from October 2011 from September 2014 continue to note medications for PTSD; psychological symptoms of anxiety, nightmares, and insomnia; and group therapy.  GAF scores ranged in the 50s, mainly in range of 54 to 60.  In group therapy, the Veteran was described as active and attentive.  Treatment records reports that the Veteran continued to live independently and could complete activities of daily living.  There are repeated notations of denials of suicidal/homicidal thoughts and sporadic reports of denials of depression and anxiety.  See, e.g., February 2012 VA nurse practitioner note (reporting nightmares, depression, and anxiety and denying suicidal/homicidal ideation, delusions, obsession/compulsions, and hallucinations/illusions); June 2012 VA physicians note (reporting the Veteran denied suicidal/homicidal thoughts); March 2013 VA psychiatry outpatient E & M note (same); August 2013 VA physician's note ("Mood calm and cooperative, not depressed [and[ not anxious."); July 2014 VA psychiatry outpatient E & M note ("Mood is euthymic. Affect is constricted.  No suicidal or homicidal ideation, plan, or intent.").  

Generally, the Veteran was reported to have some depression and affect construction, both otherwise mental health status examinations were normal.  For example, an August 2012 VA nursing note reported "[a]ffect within normal range and mood is appropriate to situation,"  "calm and cooperative," "interacts spontaneously and maintains good eye contact.  Clean, neat and dressed appropriately in casual attire."  The Veteran continued issues with sleep (3-4 hours a night) and nightmares.  The Veteran had some contact with others, again per the August 2012 VA nursing note, he reported "[h]as support system from friends and church.  He has limited contact with his 2 siblings and daughter which is ok with him as they don't agree on much."  The Veteran reportedly had a strained relationship with his adopted son.

In August 2014, the Board remanded the claim for a new examination, noting there were statements to the effect that the Veteran's symptoms had worsened.

A new VA PTSD Disability Benefits Questionnaire (DBQ) examination was undertaken in September 2014.  The examiner, a psychologist, noted the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran: 

Continues to struggle with service-connected PTSD (DSM-IV; DSM-V).  Environmental stressors he encountered since the last review included residual effects of treatment for laryngeal cancer, conflict with his family, continued estrangement from his daughter, and lack of social support.  However, results of objective psychological testing he completed during the present interview did not fully support his symptom reports.

The examiner noted the same recent social/work history as in the above records (divorced, estranged from daughter, lives alone, attends church).  The examiner noted that the Veteran had retired from the U.S. Post Office and then had been fired from a poultry plant in 2001 due to absenteeism.  

Stressor (Criterion A) was direct exposure and witnessing traumatic events.  The Veteran had the following PTSD diagnostic criteria (B-H), for instructive symptoms:  recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event(s); intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event(s); and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events.  For avoidance of stimuli: avoidance of or efforts to avoid distressing memories thoughts, or feelings about or closely associated with the traumatic event(s); and avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  For symptoms of negative alterations in cognitions and mood associated: markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  For symptoms of marked alterations in arousal and reactivity:  irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, and sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  Other symptoms were anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.

The examiner's medical opinion was:

The examiner believed the Veteran is able to manage his financial resources and function independently to the extent allowed by his physical status.  The examiner believes the [V]eteran is able to understand reasonable instructions.  The examiner believes the [V]eteran's PTSD symptoms affect but do not preclude his ability to recall instructions and thus follow instructions to the extent allowed by his physical status.  Likewise, the examiner believes the [V]eteran's PTSD symptoms affect but do not preclude his ability to interact with others (e.g., supervisors, coworkers, customers) and tolerate environmental stressors to which he would be exposed in most workplaces.  In sum, the examiner cannot assert [the Veteran]'s PTSD symptoms as likely as not (at least 50/50 probability) prevent him from securing and maintaining substantially gainful employment.

Additional VA treatment records from September 2014 to June 2016 noted continued treatment for PTSD, nightmares (one or two a week or a month) and sleep issues (4-5 hours a night), and continued to take medications and attend therapy.  He continued to live by himself and his hobbies were largely farming and gardening.  See, e.g., January 2015 VA psychiatry outpatient (noting "[n]o suicidal or homicidal ideations," "He is busy with taking care of his farm.  He gives away vegetables to his neighbor.").  He continued to deny suicidal or homicidal ideation, plan, or intent.  The Veteran reported having at least one friend.  Mental status examinations generally showed all other functions as normal or fair, excepting for occasional notes along the lines of "mood is mildly depressed" and "affect is constricted."  The Veteran had no substance, alcohol, or other issues with addiction.  

The records suggest mild improvement in symptoms toward the end of this period of treatment.  For example, a November 2015 treatment note reported pleasant demeanor, 1-2 nightmares a month, and that the Veteran slept well (5-6 hours per night).  A February 2016 VA treatment note reported that the Veteran remained active in church and attending functions with his godson.

A June 2016 Board remand directed that an addendum opinion be obtained and that the examiner assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the DSM-IV manual and that the RO obtain new private records.  The VA addendum opinion dated July 2016 showed the examiner reviewed the claims file.  The examiner noted: "[t]he psychologist conducting the examination specifically noted that he was using the DSM-5 diagnostic criteria.  As such, there is no Axis V (GAF) score and it would be inappropriate to use such a score as it is no longer a currently recognized and up to date diagnostic criteria."  The examiner noted symptoms would not affect ability to maintain gainful employment.  An additional VA addendum opinion in January 2017 likewise stated that GAF scores could not be provided retrospectively, as GAF scores must be recorded at the time of evaluation.

A June 2017 Board remand for an opinion on the "the impact of the Veteran's PTSD on his social and industrial activities," as the VA examination restated the 2014 VA examiner's opinion and had not commented on this specific matter.

The Veteran had the most recent examination in June 2017.  The examiner noted that the Veteran had "[o]ccupational and social impairment with reduced reliability and productivity."  The Veteran's recent history (since prior examination) reported that he continued to live alone and he has a 19 year old son he sees every week, but had not seen his daughter since 2011.  The Veteran reported that he had very limited social support and no friends, and he reported that he is a loner that can be hard to get along with.  He reported that he shops once per week and generally avoids crowds and social situations due to anxiety.  The examiner noted that the Veteran took medications, attended group therapy until 2015, and has regular follow-ups sessions with a psychiatrist.  He had no relevant legal or behavioral history or substance abuse history.  

The examiner further added, "the [V]eteran's reported that he last worked in 1992 when he retired from the Post Office.  He reported that he found working very stressful due to confrontational interactions with coworkers.  He supports himself with payments from the VA and his post office retirement."

The Veteran's symptoms were the same as in the September 2014 VA PTSD examination, except he additional Criterion D "Persistent and exaggerated negative beliefs or expectations about oneself, others, or the world (e.g., "I am bad,": "No one can be trusted,": "The world is completely dangerous,": "My whole nervous system is permanently ruined") and additional symptoms noted of depressed mood, suspiciousness, and "difficulty in adapting to stressful circumstances, including work or a worklike setting."  However, in the Criterion B section, the examiner did not note "Recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic event(s)."

VA treatment records from June 2016 forward report continued symptoms of PTSD.  He had a relationship with his grandson.  See December 2016 VA psychiatrist outpatient note.  A February 2017 VA mental health note reported he had "shakes" and a family friend drive him to his appointment because his "nerves were bad," with "a little bit" of anger, on and off-nightmares and had a positive depression screen.  A March 2017 VA mental health nursing note noted the Veteran had increased sleep (5-7 hours a night) with anxiety and "nightmares once in a while."  He continued to deny suicidal and homicidal ideation.

The Board concludes that the symptoms and manifestations of his PTSD as shown during the VA examinations, treatment records, and in statements by the Veteran, do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent.  See 38 C.F.R. § 4.7.  While the Veteran has had some variable symptoms and possible improvement followed by worsening, the Veteran's treatment are in aggregate consistent throughout the pendency of this appeal and do not warrant a rating greater than 50 percent.  

With reference the ratings criteria, a 70 percent rating contemplates symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

The Veteran, according to his treatment records, has shown virtually none of the above symptoms or similar symptoms.  The Veteran's PTSD symptoms recounted above well not be restated at length here, but have largely consisted of isolative behaviors, depression, anxiety, sleep impairment, nightmares, and occasional anger, distressing dreams and memories, hypervigilance, and other alike symptoms.  The symptoms reported in treatment seem to be less severe than found on VA examinations, but in any event neither set of symptoms warrants an increased rating in excess of 50 percent.  

The Veteran has been noted to have "difficulty in adapting to stressful circumstances (including work or a work-like setting,") and he was required to retire because of conflict with co-workers.  The Board notes that the Veteran's reports of issues of anger in treatment records (see, e.g., February 2017 VA note stating he has a "bit of anger") do not seem to reflect that during the appeal period, his anger issues that would affect his ability to work.  The Veteran had issues with co-workers at a prior job causing him to retire and apparently lost a job due absenteeism.  Absenteeism or other issues with timeliness have not been identified in the record as being a symptom of PTSD.  The Veteran retired after nearly three decades of employment.  

As explained by the September 2014 VA examiner, the Veteran can manage his financial resources, function independently, and follow instructions, he has the ability to interact with others (e.g., supervisors, coworkers, customers), and tolerate environmental stressors to which he would be exposed in most workplaces.  He lives by himself and is able to function independently (going to the store, gardening, going to church).  He seems to be able to work with others in VA treatment records (being noted to be attentive and responsive in group therapy), is active in farming and gardening, and leaves the house to go to the VA, church, shop, and do other activities requiring interaction with others.  There is also nothing to indicate that he could not go to or work a solitary or alike occupation due to anger or issues with stress.  

There is evidence he recently stopped driving due to some type of nervous issue.  He stated in the January 2018 letter that he no longer drove.  A February 2017 VA mental health note reported the Veteran stated that he had "shakes" and a family friend drove him to his appointment.  However, the Veteran was not noted to have mobility issues in the June 2017 VA examination, which reported he went to the store once a week, and VA treatment records from July 2017 reported that he continued to go to church and when asked in a depression screen whether he was  "moving . . . so slowly that other people could have noticed."  He answered "not at all."  There is no mention of mobility problems or issues with "shakes."  There is some statements regarding an adverse reaction to medication causing anxiety, but this subsided in the VA July 2017 treatment records.  Shaking is lay observable and the Veteran is competent to report on shaking.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that lay testimony is competent to establish the presence of observable symptomatology).  To the extent that the Veteran claims he had "shakes" that affected his ability to drive, the medical record suggests these to have been a temporary aberration that subsided.  To the extent that the Veteran claims he had mobility problems related to PTSD and caused him to be unable to drive, the cumulative medical evidence contradicts this claim, as it shows few, if any issues, with mobility.  Affirmative medical evidence exists that the Veteran did not have mobility issues, related to shaking or any other PTSD symptom.  Based on this evidence, the evidence does not support a finding that the Veteran had PTSD derived mobility issues that would significantly interfere with the Veteran's occupation and social functioning.  The Veteran himself states he continues to go to social events, when he chooses, and lives independently.  Therefore, these statements (that the Veteran's PTSD symptoms are so severe as to be equivalent to the symptoms listed as warranting a 70 percent rating, at this time), are of less  probative value and do not outweigh the medical evidence and the Veteran's on-going reports to his clinicians. 

As such, while the Veteran may have some level of occupational impairment due to his PTSD symptoms, the Board finds that based on the Veteran's work history he does not have deficiencies in work functioning as contemplated by a 70 percent rating.  The Veteran has stated he has "no friends" and treatments records indicate that he is isolative.  However, the Veteran has some social life, including relationships with family and has references to friends in his treatment records.  Even accepting his statements about having "no friends" in the most recent VA examination, he continues to maintain relationships with family.  Therefore, he is not unable "to establish and maintain effective relationships."  

The Veteran claimed in documents submitted to support his claim that he had issues with suicidal ideation.  The Veteran repeatedly, over the entire course of the appeal, has denied suicidal ideation in treatment records.  There was one report of suicidal thoughts before the appeal period due to work stress, but this is not particularly relevant the claim at this time.  During the pendency of the appeal, the Veteran has reported not having suicidal or homicidal ideation in treatment records.  While the Veteran may be competent to make lay statements regarding suicidal ideation or thoughts, to the extent he claims that he had suicidal ideation during the appeal period, his statements are inconsistent with those reported to clinicians. The repeated denials of suicidal ideation in treatment records therefore outweigh his lay statements.  Moreover, the Veteran has not required any medical intervention for the reported ideations and they are not shown to have interfered with the Veteran's occupation and social functioning.

To the rest of his symptoms compared with a higher rating, his appearance is always described as neat and hygienic, with logical speech and orientation.  It is conceivable that he may have "near continuous depression" -  although this is not shown by the records, which shows periods without being depressed -  he still is able to function independently, appropriately, and effectively. 

There is a letter submitted by the Veteran that states his doctor told him he believes his PTSD warranted a higher rating than 50 percent.  See May 2009 Statement in Support of Claim.  The Veteran is competent to report what he was told, including that his PTSD warranted a higher rating.  The Board accepts his doctor told him that his PTSD warranted a higher rating.  However, this opinion has no rationale, nor does it provide or explain what symptoms the Veteran had which would warrant a higher rating.  As a result, it is of little value for determining the severity of PTSD.    

The Veteran's GAF scores have largely been around 55-60, with some of GAF scores in the lower 50s and one GAF scores at 70.  The spans of most of the GAF scores (excluding the one at 70), show a range from "some mild symptoms" (depression and insomnia) or difficulty in social, occupational, or school functioning and "moderate symptoms" or moderate difficulty in social, occupational or school functioning.  Accepting a GAF score at the lower end would suggest moderate symptoms or moderate difficulty in social, occupational, and school functioning, which is envisioned by a 50 percent rating.

The medical records have not reflected that the Veteran's PTSD results in occupational and social impairment to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He does not experience more severely disabling symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships; or symptoms of a similar nature and severity.

The Board concludes the preponderance of the evidence is against granting a higher rating for PTSD, and thus, the benefit-of-the-doubt rule does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an initial rating greater than 50 percent for PTSD is denied.



____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


